Citation Nr: 0412982	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from July 1968 
to July 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for Type II 
diabetes mellitus.  A personal hearing was held before an RO 
hearing officer in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has Type II diabetes mellitus as 
a result of exposure to Agent Orange in service.  He asserts 
that he went on land in Vietnam while assigned to the U.S.S. 
Biddle.

Post-service medical records reflect that the veteran has 
been diagnosed with diabetes mellitus.  Service personnel 
records reflect that he served in the Navy, and that during 
1969 he was assigned to the U.S.S. Biddle.  He was authorized 
to wear the Vietnam Service Medal based on his service aboard 
this ship.

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases including Type II diabetes mellitus which is 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313 (2003).  Service connection based on 
herbicide exposure may also be established with proof of 
actual direct causation, although such carries a difficult 
burden of proof.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service personnel records obtained by the RO do not reflect 
that the veteran's conditions of service involved duty or 
visitation in Vietnam.  The veteran has submitted a document 
entitled "From the Ships Log", with a handwritten notation 
of "USS Biddle DLG 34".  This document reflects that the 
ship docked in Danang, Vietnam, in June 1969.

The Board finds that the RO should make an attempt to obtain 
a copy of the ship's log for the U.S.S. Biddle during the 
period from March 1969 to January 1971.  38 U.S.C.A. 
§ 5103A(c)(1) (West 2002).

Moreover, during his RO hearing, the veteran testified that 
he has received private treatment for diabetes mellitus from 
Drs. Birdman and Gold.  Such records are not on file and must 
be obtained prior to Board review.  38 U.S.C.A. § 5103A(b) 
(West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in his 
possession not previously submitted which 
is pertinent to this claim.  The RO 
should request the veteran to furnish the 
approximate months and year he went 
ashore from the U.S.S. Biddle and the 
locations.

2.  Thereafter, the RO should contact the 
appropriate authority, to include if the 
Naval Historical Center in Washington, 
D.C., and the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197 in order to obtain a copy of the 
deck log for the U.S.S. Biddle (DLG-34) 
during the periods as identified by the 
veteran, to include June 30, 1969 and any 
information regarding personnel leaving 
the vessel while docked in port in 
Vietnam.  

3.  Thereafter, RO should readjudicate 
the veteran's claim for service 
connection for Type II diabetes mellitus.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




